Citation Nr: 0413772	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
the 
	Commonwealth of Pennsylvania




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The ROIC, in pertinent part, denied entitlement to service 
connection for cervical spondylosis with degenerative disc 
disease, claimed as a low back condition.  

This matter also arises on appeal from an April 2002 rating 
decision wherein the ROIC denied entitlement to service 
connection for xerosis (claimed as a rash), residuals of a 
right knee injury, and residuals of a right ankle injury.

The veteran presented oral testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2003.  A copy of the hearing transcript was attached to the 
claims file.

As discussed below, the appeal on the issues of entitlement 
to service connection for residuals of a right knee injury, 
for residuals of a right ankle injury, and for a skin 
disorder is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (AMC) in Washington, 
D.C.  VA will provide notification if further action is 
required on the part of the appellant.  

FINDINGS OF FACT

1.  Service medical records show that the veteran complained 
of low back pain in service, but no disease was found.  The 
clinical evaluation was normal for his spine at the June 1963 
separation examination.  

2.  There is no competent medical evidence of record relating 
the veteran's current low back disorder to any disease or 
injury which occurred during active military service.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a VCAA notice was provided to 
the veteran before the initial AOJ decision on entitlement to 
service connection for a low back disorder and for a skin 
disorder.  Although in June 2000 the RO denied service 
connection for a low back disorder on the basis that a not-
well-grounded claim had been submitted, in July 2001 the 
veteran filed a claim on the same issue based on the need to 
assist.  The RO, in October 2001, provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and also asked the 
claimant to tell about any additional information or evidence 
that he wanted the RO to secure for him.  The RO issued a 
rating decision in February 2002 denying the claim, and so 
notified the veteran by letter also dated in February 2002.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element" described above, this did not 
result in prejudicial error in this case.  38 C.F.R. 
§ 3.159(b) (2003); see VAOPGCPREC 1-2004.  The Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  

The veteran was specifically notified by the VCAA letter 
dated in October 2001 that VA would help to obtain all 
relevant evidence such as medical records, employment 
records, or records in the custody of a Federal agency.  He 
was advised that it was his responsibility to submit 
information about the records so that the RO could request 
them from the person or agency that had them.  He was advised 
of the evidence needed to substantiate his claim, of the 
evidence he needed to submit, and the evidence received to 
support his claim.  He was further advised to either tell VA 
about any additional evidence or send the evidence itself.  

The veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims, by the VCAA letter in October 2001, a February 2002 
rating decision and notice letter, a November 2002 statement 
of the case, an informal conference in January 2003 with a 
Decision Review Officer (DRO), and a supplemental statement 
of the case issued in April 2003.  The claimant has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO scheduled 
the veteran for a medical examination and obtained a medical 
opinion.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days from the date of the 
VCAA letter.  The RO further advised the appellant that if no 
additional information and evidence had been received within 
that time, a decision would be made on the claim.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. § 5102) 
(permits VA to adjudicate a claim within a year of receipt of 
submitted evidence.)  This provision is retroactive to 
November 9, 2000, the effective date of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter yet again for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Law pertaining to service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual background

Service medical records show that in December 1962 the 
veteran complained of having low back pain on and off for 
four months.  There was no spasm or tenderness, and he had 
normal range of motion.  No disease was found.   

The reports of an airborne examination in March 1962 and a 
separation examination in June 1963 show a clinical 
evaluation of normal for lower extremities, and spine, other 
musculoskeletal.  At the time of both examinations, the 
veteran denied having or having had swollen or painful 
joints, or bone, joint, or other deformity.  In August 1963 
the veteran certified that that had been no change in his 
physical conditions since his examination in June 1963.  

The veteran filed a claim in May 2000 for an injury to his 
lower back which he said had begun in 1962 or 1963 while he 
was stationed in Germany.  In a July 2000 rating decision the 
RO denied entitlement to service connection for residuals of 
a low back injury, on the basis that a well-grounded claim 
had not been submitted.  The veteran had submitted no 
evidence of the claimed condition.

Evidence of record at that time included a discharge summary 
for a period of rehabilitation after a cervical spine injury 
in February 2000, and report of an MRI of the cervical spine 
in February 2001.  Also of record were duplicate copies of 
service medical records, notification of an appointment at a 
Hand Center, and a letter from the Social Security 
Administration (SSA) notifying the veteran of the award of 
Supplemental Security Income.  

In July 2001, after the passage of the VCAA, which among 
other things eliminated the requirement that an applicant 
submit a well-grounded claim, the veteran requested reopening 
of his claim based on the new duty-to-assist provisions of 
the VCAA.  

The veteran wrote in December 2001 that for the last 38 years 
he had suffered constantly from a back injury due to a fall 
in the summer of 1962 at a training area while stationed at 
Kirch-Goens, Germany.  As a result he had slept on the floor, 
sitting up, or with a board under his mattress.  He also 
claimed that other disorders were related to service.  He 
submitted duplicate copies of service medical records.  

With his notice of disagreement received in March 2002 the 
veteran submitted a duplicate copy of a December 1962 service 
medical record noting low back complaints.

The report of an informal conference with a Decision Review 
Officer (DRO) in January 2003 was attached to the claims 
file.  At the conference the veteran submitted private 
medical records of hospitalization in September 2002 for 
testing for claudication.  These private medical records 
included a discussion of the results of an electrodiagnostic 
evaluation, with a conclusion of neuropathy and an abnormal 
study consistent with a multilevel radiculopathy.  

In his substantive appeal received in January 2003 the 
veteran indicated that he was appealing the issues numbered 
2, 3, 4, and 6 from the statement of the case dated in 
November 2002.  These issues are service connection for a low 
back condition, residuals of right knee injury, residuals of 
right ankle injury, and a skin condition.  Although the 
veteran initiated an appeal on the issues of service 
connection for residuals of frostbite injury of the feet and 
for a cervical spine condition, he did not perfect an appeal 
as to those issues.  

A lay statement from a fellow serviceman, J.F.C., received in 
February 2003 related conversations he had with the veteran, 
by phone and in person, about the time they had served 
together, after not being in touch for about 40 years.  They 
compared ailments from those days.  He recalled being sworn 
to secrecy, but did not know the reason for the secrecy.  

The veteran was afforded a VA medical examination of his 
spine in March 2003.  He reported a history of trauma 
sustained to his back while in the service, when he 
apparently fell backwards and landed on his back.  The 
examiner noted that after review of the claims file, he could 
find only one note in the service medical records making 
mention of low back pain.  The veteran related he had lower 
back pain on and off, which had progressed to the present 
time.  He underwent electromyelogram (EMG) and nerve 
conduction studies, which were consistent with polyneuropathy 
and multi-level lumbar radiculopathy.  He had spondylolysis 
of the lumbar spine region.  The clinical findings were 
reported.  The diagnostic impression was diabetic 
polyneuropathy and multi-level lumbar radiculopathy with 
spondylolysis.  The examiner opined that, based upon just one 
note in the service medical records, it was unlikely that the 
veteran's lower back condition was related to his military 
service.  The examiner indicated that the current disability 
was likely a degenerative process that had taken time to 
develop and was unlikely related to the service.  

The veteran testified in December 2003 that when he left the 
Army he had the conditions about which he was now 
complaining.  He said he had had them all these years and 
tried to work with them.  His low back pain really bothered 
him.  He also presented testimony on the other issues on 
appeal, and on his belief that his unit had participated in 
some secret testing.  He discussed covert testing by the Navy 
that involved liquid chemicals being sprayed on his vessel 
and/or over land for some sort of test purposes.  He also 
recalled being sworn to secrecy.  

The veteran submitted additional evidence, and waived initial 
RO consideration of the evidence submitted.  The evidence 
consisted of duplicate copies of evidence already of record, 
to include an April 2003 supplemental statement of the case, 
private medical evidence from Frankford Hospital, and the lay 
statement from J.F.C.  Other evidence was information 
downloaded from the internet regarding secret biological and 
chemical tests conducted on servicemembers, and information 
from VA regarding frequently asked questions about operations 
known as Project 112 and Project SHAD.  The veteran submitted 
a summary of his correspondence related to his attempts to 
seek more information about these tests.  The veteran also 
submitted duplicate copies of letters from the RO, and of his 
April 2002 notice of disagreement.  In addition, the evidence 
included replies from the National Personnel Records Center, 
including personnel records.   

The veteran submitted a lay statement dated in December 2001 
from his daughter, who recollected that since her childhood 
her had father complained of having persistent back pain 
since being in the military.  

IV.  Low back disorder

The veteran contends that he injured his low back in service 
and that his current back disorder is related to the in-
service injury.  

Upon review, service medical records reflect that the veteran 
sought treatment for complaints of back pain in service on 
one occasion, at which time the clinical treatment provider 
found no disease.  The evaluation of the spine was normal at 
the separation examination.  A chronic back disorder was not 
shown.  Therefore, the Board finds that a chronic acquired 
low back disorder was not shown during service.  See 38 
C.F.R. § 3.303.

The veteran has provided his history of low back pain and an 
injury that dated to his military duty.  His daughter wrote 
of hearing for many years the veteran complaining about 
having back pain since being in the military.  However, the 
first medical evidence of record subsequent to service noting 
treatment for complaints of lower extremity pain was in 
September 2002, approximately 39 years after service.

The Board has considered the veteran's and his daughter's 
statements.  Each is competent as a lay person to report that 
as to which he or she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  They, are not, however, 
competent to offer their medical opinions as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that either the veteran or his daughter has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Their statements are not competent 
medical evidence of a nexus between the veteran's current low 
back disorder and active service, or claimed continuity of 
symptomatology demonstrated after service.

The results of the electrodiagnostic evaluation in September 
2002 show a current multilevel radiculopathy but do not 
provide an opinion as to etiology.  At the March 2003 VA 
examination, the VA examiner, after reviewing the veteran's 
entire claims file and examining the veteran, diagnosed 
multi-level lumbar radiculopathy with spondylolysis.  The VA 
examiner opined that the current low back condition was 
unlikely related to the back pain which the veteran had 
experienced during his military service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current back disorder 
began during service.  There is no competent medical evidence 
that the veteran currently has a chronic acquired low back 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed low back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In addition to the foregoing, the veteran seeks entitlement 
to service connection for residuals of a right knee injury, 
for residuals of a right ankle injury, and for a skin 
disorder.  Service medical records show that he sought 
treatment, on separate occasions, for complaints of pain of 
the right knee, diagnosed as ligamentous strain, and of the 
right ankle, diagnosed as ankle sprain.  He also was seen and 
treated for dry skin dermatitis in service.  At his personal 
hearing in December 2003, he testified that when he left the 
Army he had the conditions about which he was complaining, 
and has had them since service.  

The Board notes that a VA examiner in February 2002 diagnosed 
extensive body xerosis but opined that it was unlikely that 
the condition was due to previous service involvement.  The 
veteran has also submitted a May 2002 letter from L.C.P., 
M.D., who had examined the veteran and noted the veteran's 
history of having dermatitis on his body since 1963.  Dr. 
L.C.P. found patchy redness and scaling on the arms and 
trunk, and diagnosed neurodermatitis.  At his December 2003 
personal hearing, the veteran testified that he thought he 
had been involved in secret tests in service conducted by the 
Department of Defense in support of an operation known as 
Project 112, and he submitted evidence regarding that 
testing.  He asserted that such exposure had caused his skin 
rash, and his attempts to obtain information regarding his 
possible involvement had been futile.  

VA's duty to assist the veteran includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  The duty to assist the 
veteran also includes obtaining relevant records in the 
custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the ROIC for the following development:

1.  The ROIC must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A record 
of his notification must be incorporated into 
the claims file. 

2.  The ROIC should schedule the veteran for 
an orthopedic examination to determine the 
nature and etiology of any current right knee 
and right ankle disability.  The claims file 
must be made available to the examiner, and 
the examiner should state whether the claims 
file was reviewed.  The examination should 
include any special diagnostic tests that are 
deemed necessary for an accurate assessment.  
The examiner is requested to express an 
opinion as to the following:

(a) What is the diagnosis of the veteran's 
current right knee disorder(s)? 

(b) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any right knee disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, or is such a relationship 
unlikely (i.e., to less than a 50-50 
degree of probability)?

(c) What is the diagnosis of the veteran's 
current right ankle disorder(s)? 

(d) Is it at least as likely as not that 
any right ankle disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, or is such a relationship 
unlikely?

The examiner(s) must provide a complete 
written rationale for all opinions.

3.  The RO should review the documentation 
provided by the Department of Defense (DoD) 
as to the identify of the veterans involved 
in Project 112 and Project SHAD testing for 
the veteran's possible involvement.  His 
personnel records should be compared with the 
test name(s), date(s), and location(s) of 
testing provided by DoD.  As new information 
continues to be made available, the RO should 
check the following websites for additional 
information:  www.va.gov/shad/ and 
http://www.deploymentlink.osd.mil/current_iss
ues/shad/shad_intro.shtml.   

4.  If the veteran is identified as a Deseret 
Test Center veteran, the RO should arrange a 
clinical evaluation at the appropriate VA 
medical center.  

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the ROIC should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



